Title: To Thomas Jefferson from James Lyle, 31 March 1795
From: Lyle, James
To: Jefferson, Thomas



Dear Sir
Manchester March 31. 1795

I was favour’d with yours of the 14th. of Decemr. last by Mr. Randolph, who paid me £114.4.8 for which I gave my receipt. I had received from Mr. Clark on the 20th. of October £48.13.10. and yesterday received £49. further from him. He is just now here and says he expects to send about £100 more soon. Below you have a note of the  payments which are regularly enterd on our Companys Books. I am with much esteem Dear Sir Your Mo hue St

James Lyle


Thomas Jefferson Esqr. Cr.


1794




Octr. 20.
By Cash of Mr. Christor. Clark
 £48.13.10


1795




Janry 5.
By Cash paid by T M Randolph Esqr.
 114. 4. 8


March 30.
By Cash of Ch: Clark
  49 –  –




£211.18. 6



